The injuries complained of were caused by a collision between a wagon driven by the plaintiff and an automobile driven by one of the defendants. Five passengers in the plaintiff's wagon testified more or less clearly to facts from which the *Page 721 
jury might reasonably have found that the defendant was negligent and that the plaintiff was in the exercise of due care.
As to the issue of damages. The doctor who attended the plaintiff at the time of the injury was overseas, but there was testimony that the plaintiff had been more or less disabled ever since the accident, and expert opinion evidence that the plaintiff was suffering from partial paralysis of the right arm of probably traumatic origin, which would impair its efficiency about fifty per cent. The verdict was justified by the evidence.
   There is no error.